This appeal presents the same question involved in the case of Kapaun v. Federal Land Bank of Omaha, 64 S.D. 635, 269 N.W. 564, opinion this day filed. By stipulation of counsel, approved by this court, it has been agreed that the present appeal should abide the result of the Kapaun Case. Pursuant to the views stated in the Kapaun opinion, the order here appealed from will also be reversed, and the matter remanded, with directions for the entry of an order dismissing the petition of the mortgagors.
All the Judges concur, excepting RUDOLPH, J., who deems himself disqualified, and does not sit.